MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                                FILED
      regarded as precedent or cited before any                                        Oct 07 2020, 8:19 am

      court except for the purpose of establishing                                         CLERK
      the defense of res judicata, collateral                                          Indiana Supreme Court
                                                                                          Court of Appeals
                                                                                            and Tax Court
      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      Carl McCormack                                           Curtis T. Hill, Jr.
      Pendleton, Indiana                                       Attorney General of Indiana
                                                               Evan Matthew Comer
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Carl McCormack,                                          October 7, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               20A-CR-778
              v.                                               Appeal from the Brown Circuit
                                                               Court
      State of Indiana,                                        The Honorable Mary Wertz, Judge
      Appellee-Plaintiff.                                      Trial Court Cause No.
                                                               07C01-1705-F6-290



      Mathias, Judge.


[1]   Following a jury trial in Brown Circuit Court, Carl McCormack

      (“McCormack”) was convicted of Level 6 felony receiving stolen auto parts and

      determined to be an habitual offender. The trial court sentenced McCormack to

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-778 | October 7, 2020            Page 1 of 7
      an aggregate term of four and one-half years of incarceration. McCormack

      appealed, claiming that there was insufficient evidence to support his

      conviction. We rejected this claim and affirmed McCormack’s convictions.

      McCormack then filed a Verified Motion for Immediate Release, claiming that

      the trial court lacked subject matter jurisdiction. The trial court denied this

      motion, and McCormack appeals. On appeal, McCormack claims that the trial

      court erred in denying his motion for immediate release because the trial court

      lacked subject matter jurisdiction.


[2]   We affirm.


                                 Facts and Procedural History
[3]   The facts underlying McCormack’s conviction were set forth in our opinion on

      McCormack’s direct appeal as follows:


              [I]n May 2017, Chad Austin (“Austin”) owned a gold 2005 Ford
              F350 pickup truck. Austin wanted to sell the truck, so he parked
              it at a location where it could be seen from a nearby road. Brown
              County Sheriff’s Deputy Detective Brian Shrader (“Detective
              Shrader”) often drove by the truck on his way to work. Knowing
              that there had been a recent rash of thefts involving larger Ford
              pickup trucks, which are more easily stolen due to the design of
              the door lock, Detective Shrader was concerned that Austin’s
              truck would also be stolen.

              On May 24, 2017, Detective Shrader drove by where Austin’s
              truck had been parked and noticed that it was no longer there.
              The following morning, one of Austin’s employees, who had also
              noticed that the truck gone, asked Austin if he had sold the truck.
              Austin stated that he had not, and he telephoned the police to


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-778 | October 7, 2020   Page 2 of 7
        report the theft. Detective Shrader learned of the report that the
        truck had been stolen and began to investigate.

        Less than an hour after the vehicle had been reported as stolen,
        Detective Shrader and Deputy Austin Schonfield (“Deputy
        Schonfield”) observed a truck matching Austin’s at property on
        Hoover Road in Brown County. Detective Shrader watched as
        McCormack and three other individuals walked back and forth
        from the truck. The deputies called for backup and blocked the
        road leaving the property with their vehicles. As the officers
        approached the truck, McCormack and his companions
        “scurried” into the nearby woods. Tr. Vol. 2, p. 117. Detective
        Shrader soon located McCormack hiding under a bush. Also
        located were Joseph Patrick (“Patrick”), Scott Snyder
        (“Snyder”), and Tabitha McPeek (“McPeek”). The police took
        McCormack and the others into custody.

        The police obtained a warrant to search the property, where they
        located five trucks, one of which—the one McCormack had been
        seen near—was Austin’s stolen Ford F350. The lower portion of
        the truck had been spray-painted black, and the plastic covering
        the keyhole on the door had been punched out. The keyhole had
        been altered, and the mirrors, tires, and tailgate had been
        removed and replaced with parts from a white 2011 Ford F350
        pickup truck found on the property. This white truck had been
        reported stolen as well, and its hood, bumpers, headlights, and
        doors had been removed, as had some of its interior components
        and engine parts. The wheels on the white F350 had been
        replaced with the wheels from Austin’s gold F350.

        Also found on the property was a Dodge Ram pickup truck that
        had been reported as stolen from Kentucky. When it was stolen,
        the Dodge was painted green, but it had been spray-painted black
        when the police recovered it at the Hoover Road property. Two
        other vehicles, which had not been reported as stolen, were also
        found on the property: a red Ford F150 pickup truck, owned by
        Patrick, and a white 1994 Dodge Dakota. McCormack was
        known to drive a white Dodge Dakota, and Patrick stated that he
Court of Appeals of Indiana | Memorandum Decision 20A-CR-778 | October 7, 2020   Page 3 of 7
              had seen McCormack inside the white Dakota when he arrived.
              Inside the Dakota, the police found the white F350’s doors, seat,
              and plastic interior panels. A basket containing cans of spray
              paint was found sitting on the top of the Dakota.

              In custody, McCormack told the police that he had been working
              on the gold F350. Patrick stated that he helped McCormack and
              the others “dismantle” the white F350 and Austin’s gold F350
              [f]or several hours before the police arrived. Tr. Vol. 2, pp. 141,
              152. McCormack’s roommate, Laura Gillespie, testified that
              McCormack drove a white Dodge Dakota. She also stated that
              both she and McCormack knew Snyder to be a car thief before
              the current incident. McCormack also told the police he knew
              that Snyder had been known to steal vehicles. Ex. Vol., State’s
              Ex. 63 at 2:34–2:38.


      McCormack v. State, No. 19A-CR-159, 2019 WL 5198923, slip op. at 2–4 (Ind.

      Ct. App. Oct. 16, 2019).


[4]   The State charged McCormack with one count of Level 6 felony receiving

      stolen auto parts and alleged that McCormack was an habitual offender. A

      three-day jury trial began on December 14, 2018. The jury found McCormack

      guilty as charged and found McCormack to be an habitual offender. The trial

      court sentenced McCormack on December 19, 2018, to an aggregate term of

      four and one-half years. McCormack appealed, challenging the sufficiency of

      the evidence supporting his conviction. We rejected his claims and affirmed the

      trial court. Id., slip op. at 4.


[5]   On February 25, 2020, McCormack filed a pro se Motion for Immediate

      Release, claiming that the trial court lacked subject matter jurisdiction. The trial


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-778 | October 7, 2020   Page 4 of 7
      court denied this motion, which prompted McCormack to file a motion to

      correct error on March 30, 2020. The trial court denied the motion to correct

      error on April 21, 2020. McCormack now appeals. 1


                                     Discussion and Decision
[6]   McCormack claims that the trial court erred in denying his motion for

      immediate release. McCormack argues that he is entitled to release because his

      conviction was invalid. In addressing this argument, we first note that a

      collateral attack on a conviction generally must be made by way of a petition

      for post-conviction relief. See Pirant v. State, 119 N.E.3d 178, 182 (Ind. Ct. App.

      2019) (affirming trial court’s denial of defendant’s Trial Rule 60(B) motion to

      vacate convictions because defendant was required to raise collateral challenges

      through post-conviction proceedings).


[7]   Still, McCormack claims he is entitled to “immediate release,” which could

      mean that his motion should have been treated as a petition for a writ of habeas

      corpus. Pursuant to Indiana Code section 34-25.5-1-1, “[e]very person whose

      liberty is restrained, under any pretense whatever, may prosecute a writ of

      habeas corpus to inquire into the cause of the restraint, and shall be delivered

      from the restraint if the restraint is illegal.” The purpose of the writ of habeas

      corpus is to bring a person in custody before the court for inquiry into the cause




      1
       On May 21, 2020, McCormack filed a motion to expedite his appeal. The motions panel of this court issued
      an order denying this request on June 26, 2020.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-778 | October 7, 2020                Page 5 of 7
      of his restraint. Martin v. State, 901 N.E.2d 645, 647 (Ind. Ct. App. 2009) (citing

      Partlow v. Superintendent, Miami Corr. Facility, 756 N.E.2d 978, 980 (Ind. Ct.

      App. 2001), superseded by statute on other grounds). A petitioner is entitled to

      habeas corpus only if he is entitled to immediate release from unlawful custody,

      and a petitioner may not file for a writ of habeas corpus to attack his conviction

      or sentence. Id. Instead, “when [a petitioner] attacks the validity of his

      conviction or sentence and/or does not allege that he is entitled to immediate

      discharge,” he must file a petition for post-conviction relief. Id.


[8]   Although McCormack’s motion claims he is entitled to immediate release, and

      his motion asserts that he is not attacking the validity of his conviction, his

      argument contradicts this. McCormack claims that the trial court had no

      jurisdiction, that his conviction is thus void, and that he is therefore entitled to

      immediate release. In other words, despite his claims to the contrary,

      McCormack seeks to attack the validity of his conviction. This claim should be

      presented in a petition for post-conviction relief, not a motion for “immediate

      release.” But even if we consider McCormack’s argument on its merits, he would

      not prevail.


[9]   McCormack contends that the probable cause affidavit supporting the charges

      against him was insufficient and fails to show that the crimes occurred in

      Brown County, which he argues means that the trial court lacked jurisdiction.

      This argument fails for several reasons. First, it is well settled that a probable

      cause affidavit is used solely to obtain an arrest warrant and is not necessary to

      charge a defendant. Rhoton v. State, 575 N.E.2d 1006, 1008 (Ind. Ct. App.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-778 | October 7, 2020   Page 6 of 7
       1991), trans. denied. A deficiency in a probable cause affidavit is not a ground for

       the dismissal of a charging information. Engram v. State, 893 N.E.2d 744, 747

       (Ind. Ct. App. 2004), trans. denied. An invalid arrest does not affect a subsequent

       conviction. Id. Thus, even if the probable cause affidavit in the present case was

       problematic, it does not affect the validity of McCormack’s conviction.


[10]   Furthermore, there was ample evidence that the crime occurred in Brown

       County. As stated in our opinion in McCormack’s direct appeal, Detective

       Shrader and Deputy Schonfield saw McCormack and three others at property

       on Hoover Road in Brown County. This property is also where the stolen items

       were located. McCormack claims that the trial court lacked jurisdiction because

       the probable cause affidavit indicated that the stolen items were from

       neighboring Bartholomew County and other Indiana counties. But this is beside

       the point; McCormack was in possession of the stolen items in Brown County.

       And even if venue could have been proper in another county, this does not

       affect the subject matter jurisdiction of the Brown Circuit Court, which is a

       court of general jurisdiction. See Sims v. Beamer, 757 N.E.2d 1021, 1025 (Ind. Ct.

       App. 2001) (noting that a change of venue has no effect upon the trial court’s

       subject matter jurisdiction); Ind. Code § 33-28-1-2(a) (providing that circuit

       courts have original and concurrent jurisdiction in all criminal cases).


[11]   For all of these reasons, we affirm the judgment of the trial court.


[12]   Affirmed.


       Bradford, C.J., and Najam, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-778 | October 7, 2020   Page 7 of 7